

Exhibit 10.16
[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]




Restricted Stock Award


(The Joint Corp. Amended and Restated 2014 Incentive Stock Plan)




Subject to the following terms, The Joint Corp., a Delaware corporation (the
Company), grants to the following employee of the Company (Grantee), as of the
following grant date (the Grant Date), the following number of restricted shares
(the Restricted Shares), which will become vested in accordance with the
following vesting schedule, subject to expiration prior to vesting in accordance
with the terms of this Award:
        Grantee: [[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]


        Grant Date: [[GRANTDATE]]


        Number of
Restricted Shares: [[SHARESGRANTED]]


        Vesting Schedule: [[VESTINGTEMPLATEDESC]]




        Terms of Award 
1. Plan
This Award has been granted under The Joint Corp. Amended and Restated 2014
Incentive Stock Plan (the Plan), which is incorporated in this Award by
reference. Capitalized terms used in this Award without being defined (for
example, the term “Committee”) have the same meanings that they have in the
Plan.
2. Vesting
Any unvested portion of the Restricted Shares shall lapse and be cancelled on
Grantee’s Termination Date unless Grantee’s Termination occurs by reason of his
or her death, in which case the Restricted Shares shall become fully vested as
of Grantee’s Termination Date.
3. Book Entry Registration
As soon as practicable following the Award, the Restricted Shares shall be
registered in Grantee’s name in book-entry form in the records of the Company’s
transfer agent. Each book entry evidencing Restricted Shares shall reflect that
such shares are subject to the restrictions of the Award and the Plan. At any
time, the Company may require Grantee to execute and return to the Company an
instruction letter providing for the transfer to the Company, without further
action, of all or any portion of the Restricted Shares that are or may become
forfeited in



--------------------------------------------------------------------------------



accordance with the Award (but such letter shall not be regarded as a condition
to the transfer of Restricted Shares from Grantee to the Company upon such
forfeiture). Upon vesting of any portion of the Restricted Shares and
satisfaction of any other conditions required by the Plan or this Award, the
Company, at Grantee’s option, shall (i) issue and deliver to the Grantee a stock
certificate in the Grantee name representing those vested Restricted Shares on
the Company’s stock records or (ii) remove the notations on the book entry
registrations with respect to those shares and, upon Grantee’s request, shall
electronically deliver such shares to a brokerage account designated by Grantee.
4. Rights as a Stockholder
Except as otherwise provided in this Award, Grantee shall have, with respect to
all of the Restricted Shares, whether vested or unvested, all of the rights of a
holder of shares of common stock of the Company, including without limitation
(i) the right to vote such Restricted Shares, (ii) the right to receive
dividends, if any, as may be declared on the Restricted Shares from time to
time, and (iii) the rights available to all holders of shares of common stock of
the Company upon any merger, consolidation, reorganization, liquidation or
dissolution, stock split-up, stock dividend or recapitalization undertaken by
the Company; provided, however, that all of such rights shall be subject to the
terms, provisions, conditions and restrictions set forth in this Agreement
(including without limitation conditions under which all such rights shall be
forfeited). Dividends or other distributions paid on unvested Restricted Shares
will be held by the Company and transferred to the Grantee, without interest, as
and when the Restricted Shares become vested (or within a reasonable time
thereafter). Dividends or other distributions paid on unvested Restricted Shares
that are forfeited shall be forfeited.
5. Tax Liability
Unless Grantee has made a timely election under section 83(b) of the Code to be
taxed as of the Grant Date rather than as the Restricted Shares become vested,
the Company shall have the right, upon the vesting of any Restricted Shares, to
deduct or withhold, or require Grantee to remit to the Company, an amount
sufficient to satisfy the federal, state, local and other taxes (including
Grantee’s FICA obligation) that the Company is required to withhold by reason of
such vesting.
6. Confidentiality and Nonsolicitation Agreement– Not Applicable if Grantee is
an Outside Director
This Award and the grant of the Restricted Shares are subject to Grantee’s (i)
entering into the confidentiality and nonsolicitation agreement which has been
provided to Grantee if Grantee has not previously entered into such agreement in
connection with Grantee’s receipt of an Award under the Plan (the
Nonsolicitation Agreement) or (ii) Grantee’s reaffirmation of the
Nonsolicitation Agreement that Grantee previously entered into in connection
with Grantee’s receipt of an Award under the Plan.  The Company would not have
granted the Award to Grantee without Grantee’s entering into or reaffirming the
Nonsolicitation Agreement.
7. Transferability
2

--------------------------------------------------------------------------------



Any unvested portion of the Restricted Shares may not be sold, transferred,
assigned or pledged (whether by operation of law or otherwise), except as
provided by will or the applicable intestacy laws, and shall not be subject to
execution, attachment or similar process. Once vested, any sale, transfer,
assignment or pledge of the Restricted Shares is subject to the restrictions on
transfer imposed by any applicable state and federal securities laws.
8. Change of Control
Notwithstanding anything in this Agreement to the contrary, the provisions of
Article 8, as amended, of the Plan will govern in the event of a Change of
Control or other corporate event subject to Article 8.


9. Interpretation
This Agreement and Award are subject to the terms of the Plan, as the Plan may
be amended. No amendment of the Plan after the Grant Date shall adversely affect
Grantee’s rights in respect of the Award without Grantee’s consent, except (i)
to the extent that the Company determines in its sole discretion that such
amendment is necessary or appropriate to comply with applicable law, including
but not limited to section 409A of the Code, and (ii) as provided in Article 8,
as amended, of the Plan with respect to a Change of Control or other corporate
event.
If there is a conflict or inconsistency between this Agreement and the Plan, the
terms of the Plan shall control. The Committee’s interpretation of this
Agreement and the Plan shall be final and binding.
10. No Right to Continued Employment
Nothing in this Award shall be considered to confer on Grantee any right to
continue in the employ of the Company or a Subsidiary or to limit the right of
the Company or a Subsidiary to terminate Grantee’s employment.
11. Governing Law
This Award shall be governed in accordance with the laws of the State of
Delaware.
12. Binding Effect
This Award shall be binding on the Company and Grantee and on Grantee’s heirs,
legatees and legal representatives.
13. Effective Date
This Award shall not become effective until Grantee’s acceptance of this Award
and the acceptance or reaffirmation of the Nonsolicitation Agreement. Upon
Grantee’s acceptance of this Award and the acceptance or reaffirmation of the
Nonsolicitation Agreement, this Award shall become effective, retroactive to the
Grant Date, without the necessity of further action by either the Company or
Grantee. Notwithstanding the foregoing, the effectiveness of the Agreement is
not conditional on the acceptance or reaffirmation of the Nonsolicitation
Agreement if Grantee is an Outside Director.
3

--------------------------------------------------------------------------------



[Signature page follows.]


4

--------------------------------------------------------------------------------



The Joint Corp.




By     
         Peter D. Holt
         President & Chief Executive Officer




Acceptance by Grantee


I accept this Restricted Shares Award and agree to be bound by all of its terms.
I acknowledge receipt of a copy of the Plan, and, unless I am an Outside
Director, I (i) agree to enter into the Nonsolicitation Agreement, a copy of
which I acknowledge receipt, if I have not previously entered into such
agreement in connection with the receipt of an Award under the Plan or (ii)
reaffirm the Nonsolicitation Agreement that I have previously entered into in
connection with the receipt of an Award under the Plan.
            
[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]




Grantee’s address:
         [[RESADDR1]] [[RESADDR2]] [[RESADDR3]]
         [[RESCITY]], [[RESSTATEORPROV]] [[RESPOSTALCODE]]
[[RESCOUNTRY]]

5